Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 14, 2020 has been entered.

Response to Amendment
The amendment filed December 14, 2020 has been entered.  Claims 1, 3, 20 have been amended.  Claim 10 is canceled.  Claim 21 is new.  Currently, claims 1-9 and 11-21 are pending for examination.

Response to Arguments
Applicant’s arguments, see pages 7-9, filed December 14, 2020, with respect to the rejection(s) of claim(s) 1-9 and 11-19 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Youngquist et al. (U PG Pub 2015/0230863).
Applicant's arguments filed December 14, 2020 with respect to claim 20 have been fully considered but they are not persuasive. Applicant has amended the apparatus claim to include additional functional language, and argues that Altshuler et al. (US PG Pub 2007/0038206) does not .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "a measured skin parameter" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  With the amendment to claim 1, it is unclear if the measured skin parameter recited in claim 15 is referring to the same skin parameter of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-9, 11-15 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrison (US PG Pub 2016/0287333) in view of Youngquist et al. (US PG Pub 2015/0230863).
Regarding claims 1, 4-6, 9, and 21, Morrison discloses a light-based epilation device (fig. 1) for at least temporal hair removal comprising a light emission unit 102 having a regular pattern array having rows and columns of light emission elements (fig. 2) realized as semiconductor light emitter elements comprising LEDs ([0056]), having at least two sub-groups of light emission elements (“Group A-E”), each of the sub-groups of light emission elements comprising at least one distinct light emission element (fig. 3), wherein the sub-groups of light emission elements are arranged for separate energizing ([0051]); and a controller unit ([0060]) arranged for energizing the sub-groups of light emission elements in accordance with an energizing sequence so that the light emission unit quasi-continuously emits treatment light, the energizing sequence comprising consecutive sub-sequences that comprise each of the sub-groups of light emission elements emitting treatment light at least once and where at least one sub-group is not energized at any given time instant ([0059]), and where the energizing sequence comprises at least one non-energizing gap (“short gap” [0059]); and wherein the subgroups of light emission elements are arranged as consecutive N times M sub-arrays of the array of light emission elements (fig. 3).  Morrison does not expressly disclose at least one sensor arranged for measuring a skin parameter during the non-energizing gap, wherein the at least one sensor is not influenced by light emitted by the light emission elements.  Youngquist et al. teaches it is well known in the art to provide sensors for detecting a skin parameter throughout the entirety of the treatment session ([0087]), example sensors being a skin tone color sensor ([0145]), an optical sensor with its own light source 402 and detector 404 ([0156]), a capacitive sensor ([0159]) and a mechanical impedance sensor ([0161]) among others.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morrison to include the skin parameter sensors detected 
Regarding claims 2 and 14, Morrison discloses wherein the non-energizing gap is in the rage of between about 1 µs and about 4000 µs (“a short gap (which can be as small as 1 µs, but which in this embodiment is about 10 ms)” [0059]).
Regarding claims 3 and 15, Morrison discloses at least one sensor arranged for measuring a speed of the device relative to the skin during the non-energizing gap and to use the measured skin parameter for adapting the energizing sequence ([0056], [0060]).
Regarding claims 7-8, Morrison discloses where a frequency of periodically providing the non-energizing gap is in a range of between 20 Hz to about 200 Hz ([0059]).
Regarding claim 11, Morrison discloses the device further comprising a handle section and a head section with a light output window (fig. 1).
Regarding claim 12, Morrison discloses the controller is arranged to energize the sub-groups of light emission elements in a manner that always at least an area of about 25 mm2 of the array of light emission elements emits light ([0013]).
Regarding claim 13, Morrison discloses the controller is arranged to energize the sub-groups of light emission elements so that the light fluence on the skin of a user is at least about 2 J/cm2 ([0015]).

Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrison (US PG Pub 2016/0287333) in view of Youngquist et al. (US PG Pub 2015/0230863) as applied to claims 1-9, 11-15 and 21 above, and further in view of Moench et al. (US PG Pub 2012/0116373).
Regarding claim 16, Morrison does not expressly disclose a controller is arranged to start and stop the continuous light emission in dependence on a determined skin contact of a light output window 
Regarding claims 17, Morrison discloses a method of cosmetic hair growth manipulation, comprising the steps of: providing a light-based epilation device in accordance with claim 1; bringing a light output window of the light-based epilation device into contact with the skin of a human subject; maintaining skin contact and controlling the light-based epilation device to quasi-continuously emit light ([0059]); and providing at least one non-energizing gap in the light emission ([0059]).  Morrison does not expressly disclose moving the light output window over the skin.  Moench et al. teaches a similar light-based epilation device where the device is moved across the skin of the patient ([0071]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morrison to move the light-based epilation device across the skin as taught by Moench et al. in order to treat different parts of the skin of the person ([0033]). 
Regarding claims 18-19, Morrison in view of Moench et al. discloses providing the array of light emission elements in an oblong pattern (fig. 7) and providing the sub-groups of light emission elements such that they are consecutively arranged in the longer elongation direction (fig. 3, [0063]); sequentially energizing adjacent sub-groups of the sub-groups of light emission elements from one end of the oblong array to the other end ([0059]); and moving the output window (Moench [0071]) perpendicular to the longer elongation direction at a speed at which a repeated energizing of the sub-groups leads to an essentially gap-free illumination on the skin ([0059]), measuring the speed of the movement (Moench .

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altshuler et al. (US PG Pub 2007/0038206).
Regarding claim 20, Altshuler et al. discloses a light-based epilation device for at least temporal hair removal comprising: a light emission unit having an array of light emission elements realized as semiconductor light emission elements comprising LEDs, having at least two sub-groups of light emission elements (270a-f), each of the sub-groups of light emission elements comprising at least two distinct light emission elements, wherein the sub-groups of light emission elements are arranged for separate energizing ([0098]); and a controller unit (“control electronics”) arranged for energizing the sub-groups of light emission elements. Given that the claim is directed to an apparatus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the claimed controller unit would be capable of energizing the sub-groups of light emission elements in accordance with an energizing sequence so that the light emission unit quasi-continuously emits treatment light ([0127]), the energizing sequence comprising consecutive sub-sequences each of a predefined time period ([0125], [0131]) and where at least one subgroup is not energized at any given time instant, for example if the contact sensor 360 of one of the sub-groups never contacted the skin as required to activate, and where the energizing sequence comprises at least one non-energizing gap (“the light source can be turned off to prevent damage to the tissue” [0134]).  Altshuler et al. does not disclose “wherein at least two adjacent sub-groups of light emission elements are energized in parallel for a first predefined time period while another sub-group of light emission elements adjacent to one of the energized sub-groups is not energized during a given first sub-sequence of the energizing sequence and then at least one of the adjacent sub-groups of light emission elements energized during the first 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480.  The examiner can normally be reached on M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/ERICA S LEE/Primary Examiner, Art Unit 3792